DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu (7,215,731) in view of DeMan (2018/0197314)
Basu discloses 1. A computer-implemented method for generating a final image comprising:
receiving sinogram data from an image scanning system; (Basu, Fig. 3, #50)
applying a plurality of masks to the sinogram data to generate a plurality of masked sinogram portions; (Basu, Fig. 3 #52, 54, 56, 58, 60, 62, and 64, Col. 4 lines 56-67, “In a conventional manner, the sinogram 50 is shifted and truncated into a series of subsinograms 52, 54, 56, 58, 60, 62, and 64. In a preferred embodiment, the sinogram is truncated into seven subsinograms; however, it is contemplated that the sinogram may be divided into fewer or more than seven subsinograms. Each subsinogram 52 64 is subdivided (decimated) and each of those subdivided subsinograms are further subdivided into seven subsinograms, for example, until each subsinogram represents a single image element. In a preferred embodiment, each subsinogram is decimated by a decimation factor of 2.65; however, other decimation factor values are contemplated. The last subsinograms are then backprojected to create subimages”, where the conventional manner of  shifting and truncating reads on the plurality of masks includes a plurality of masks to divide a sinogram into subpieces)
applying (Basu, Col. 4 lines 56-67, “The last subsinograms are then backprojected to create subimages”)
combining the plurality of image patches to generate a first image. (Basu, Col. 5, lines 1-16, “As illustrated in FIG. 3, the subsinograms are backprojected onto hexagonal tiles or subimages 66, 68, 70, 72, 74, 76, and 78. The subimages are then composited 80 into a final image 82. It is contemplated that the hexagonally-tiled image 82 can be resampled onto a square pixel grid for final presentation and/or analysis in a pixelated image 83.”)
	Basu discloses “backprojecting”, but does not expressly disclose backprojecting using “a plurality of fully connected layers of a neural network” 
	DeMan discloses using “a plurality of fully connected layers of a neural network” to transform Sinusoid data to image data (DeMan, Fig. 14, See also paragraph 31 and 33, “Each stage of the reconstruction can be performed by separate neural networks or by different parts of one larger neural network. For example, as discussed herein, a single deep learning network may cover all stages in a reconstruction process (e.g., from an initial input (such as a sinogram) to an output image (such as a reconstructed image). Alternatively, separate distinct deep learning network(s) may each cover only one stage (or a subset of stages) of the overall reconstruction process.” )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the Neural Network of DeMan to reconstruct the image in Basu.
The suggestion/motivation for doing so would have been as an efficient means of reconstructing an image from sinograms.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Basu with DeMan to obtain the invention as specified in claim 1.

	Claims 10 and 15  are rejected under similar grounds as claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,10-12,15-18 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Haggstrom (“DeepPET: A deep encoder–decoder network for directly solving the PET image reconstruction inverse problem”)
Haggstrom discloses 1. A computer-implemented method for generating a final image comprising:
receiving sinogram data from an image scanning system; (Haggstrom, 
    PNG
    media_image1.png
    78
    364
    media_image1.png
    Greyscale
)
applying a plurality of masks to the sinogram data to generate a plurality of masked sinogram portions; (Haggstrom, Fig. 1,

    PNG
    media_image2.png
    305
    941
    media_image2.png
    Greyscale
, See also Sec. 2.4, “The encoder contracts the input data in a manner typical to CNNs. It consists of sequential blocks of convolutions with stride 2 and a factor 2 increase in the number of out-
put feature layers, followed by batch normalization (BN) and activation by a rectified linear unit (ReLU). The convolution filter size decreases throughout the encoder, starting with the two first layers of 7 × 7, followed by 5 layers of 5 × 5, and the rest are of 3 × 3. The encoder output consists of 1024 feature maps of size 18 × 17. Each feature is a non-linear function of an extensive portion of the input sinogram.”, where the feature maps read on the masked sinogram portion)
applying a plurality of fully connected layers of a neural network to the plurality of masked sinogram portions to generate a plurality of image patches; and (Haggstrom, Fig. 1,  See DeepPET architecture below

    PNG
    media_image2.png
    305
    941
    media_image2.png
    Greyscale
 See also Sec. 2.4, “The decoder upsamples the contracted feature representation from the encoder into
PET images. Each step in the decoder path consists of an upsampling layer, increasing the image size by a factor of 1.7, a 3 × 3 convolution that halves the number of feature layers, a BN layer, followed by a ReLU. The total number of convolutional layers of the whole encoder–decoder was 31.”)
combining the plurality of image patches to generate a first image. (Haggstrom, Fig. 1, DeepPET output

    PNG
    media_image2.png
    305
    941
    media_image2.png
    Greyscale
)


Haggstrom discloses 2. The computer-implemented method of claim 1 wherein each one of the plurality of masks corresponds to one of the plurality of fully connected layers. (See Claim 1)

Haggstrom discloses 3. The computer-implemented method of claim 1 further comprising encoding the sinogram data prior to applying the plurality of masks to the sinogram data. (Haggstrom, Fig. 1, Data Preparation)

Haggstrom discloses 4. The computer-implemented method of claim 3 wherein encoding the sinogram data comprises:applying a plurality of convolutional layers to the sinogram data, each convolutional layer including a plurality of kernels; and applying an activation function. (Haggstrom, Fig. 1, encoder side)

Haggstrom discloses 5. The computer-implemented method of claim 1, wherein a size of the plurality of image patches is from 30 x 30 pixels to 50 x 50 pixels.
Haggstrom discloses the claimed invention except for “wherein a size of the plurality of image patches is from 30 x 30 pixels to 50 x 50 pixels”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the output image any size including those between 30x30 and 50x50, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)

Claim 10 is rejected under similar grounds as claim 1.
Claim 11-12 is rejected under similar grounds as claim 3-4.
Claim 15 is rejected under similar grounds as claim 1.
Claim 16-17 is rejected under similar grounds as claim 2-3.

Haggstrom discloses 18. The system of claim 17, wherein encoding the sinogram data comprises:applying a plurality of convolutional layers to the sinogram data, each convolutional layer including a plurality of kernels; and applying a Parametric Rectified Linear Unit (PReLU) activation function. (Haggstrom, Sec. 2.4, “The decoder upsamples the contracted feature representation from the encoder into PET images. Each step in the decoder path consists of an upsampling layer, increasing the image size by a factor of 1.7, a 3 × 3 convolution that halves the number of feature layers, a BN layer, followed by a ReLU. The total number of convolutional layers of the whole encoder–decoder was 31.”)”)

Allowable Subject Matter
Claim 6-9,13-14,19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662